Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All the references filed in the information disclosure statement (IDS) filed 
is being considered by the examiner. However, the Office notes that in the IDS filed on 12/14/2021 U.S. Patent reference #3 Vogt (US-4,878,641) titled "Eyewear Holder" does not appear to be remotely relevant to applicant's disclosure which is directed to valve and valve seats. It is possible a typo occurred and a different reference was intended to be disclosed. While all references were considered, the Office suggests that the applicant verifies that this reference was intentionally submitted.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s).  

---Claims 1, 11, 13 and 17, recites limitations directed to components being defined along or acting on “radially” or a radial direction. Due to a possible claim drafting error, the drawings fail to show the lower seat, the upper seat, the interface seal, the biasing member as claimed. As best understood by the Office, it appears that the applicant is using a different directional convention to those typical in the art. FIG. A below shows a typical triaxial directions of a cylindrical/annular structure. The “radial axis” is usually represented in cross-sectional views as the Y-axis/vertical axis, the “axial axis” is usually represented in cross-sectional views as the X-axis/horizontal axis and the “tangential axis” is the Z-axis/in-or-out-of-page axis, which is not represented in a two-dimensional cross-sectional view.    

    PNG
    media_image1.png
    218
    605
    media_image1.png
    Greyscale
 

The applicant appears to use the typical radial axis as being the axial axis and the typical axial axis as being the radial axis which causes confusion to what the applicant is attempting to claim. The Office suggests that the claims are amended to overcome this objection. See also the 112 rejections below.

---Claim 15. The seat arrangement of claim 8, wherein a seat pocket seal diameter is greater than an interface seal diameter.
Notice that all the drawings only show the embodiment where the seat pocket seal (320 in at least Fig. 3A) has a diameter that is smaller than the diameter of the interface seal (336) which is claimed in claim 14. The drawings fail to show the claimed embodiment of claim 15. 

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 

---In Para [0023] L4 "valve cavity axis 130 128" should be --valve cavity axis 130-(notice that "128" is the valve body axis).

---In Para [0027] L8 "seat locket" should be --seat pocket--.

---Based on claims 1, 11, 13 and 17 and the discrepancy between radial and axial directions (see the Drawing Objection above and the 112 rejections below), the Office suggests that the specification is reviewed and amended to be consistent with the drawings and the claims. 

Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities: 

---Claim 10 recites “The seat arrangement of claim 9, further comprising:
a groove formed in the first lower seat end, the groove being fluidly coupled to the flow passage;”. Notice that the claim ends in a semicolon ( ; ). Since the claim ends in a semicolon, it is unclear if the applicant meant to use a period ( . ) to end the sentence or meant to add more limitations to the claim after the semicolon which are currently missing. The Office will assume that the applicant meant to use a period to end the sentence. See also the 112 rejection below.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

---“biasing member” in claim 1, 8 and 19 and applicable dependent claims (“member” being a generic placeholder that is coupled with the functional language “biasing” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier). This limitation is being interpreted to cover the corresponding structure described in the specification (see at least Paras. [0029 and 0042]) as performing the claimed function, and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, 13 and 17, recites limitation related to the radial axis. For example, claim 1 L8-9 recites “a lower seat (304) extending radially inward from the annular recess toward the valve cavity axis (130)”. As it was noted in the Drawing Objection section above, it appears that the applicant is using a different terminology on what can be regarded as “radially”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “radial/radially” in claims 1-18 is used by the claim to mean “axially” while the accepted meaning is “radially (see FIG. A above)”. The term is indefinite because the specification does not clearly redefine the term. In order to expedite prosecution, the Office will assume that the term means “axially”. The Office suggests that specification and the amendments are amended to be consistent with the drawings.
Claim 10 recites “The seat arrangement of claim 9, further comprising: a groove formed in the first lower seat end, the groove being fluidly coupled to the flow passage;”. Notice that the claim ends in a semicolon ( ; ). Since the claim ends in a semicolon, it is unclear and indefinite if the applicant meant to use a period ( . ) to end the sentence or meant to add more limitations to the claim after the semicolon which are currently missing. The Office will assume that a typo occurred and the applicant meant to use a period ( . ) instead of a semicolon ( ; ) to end the sentence. 
Claims 16 and 18 recites in L1-2 “a valve member of a valve”. However, intervening claim 8 recites “a valve assembly”. Due to inherent nuances with the term “valve” in the art with the term “valve”, depending on the context. being used to refer to the valve “assembly/system” as a whole or as “singular component” of the valve system/assembly. It is unclear and indefinite if the “valve” of claims 16 and 18 is the same or related to the “valve assembly” of the intervening claim 8 or if they are distinct. Based on the record, the Office will assume that they are part of the same limitation. If so, the Office suggests that claims 16 and 18 are amended to --a valve member of the valve assembly—to overcome this rejection.  
Claim(s) 2-18, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8, 11, 13-14, 16 and 19-20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Parks (US 5,090,661).
Regarding claim 1, as best understood by the Office, Parks (US 5,090,661) teaches in Figs. 1-5 (see at least Fig. 1 and 3) of a valve assembly (gate valve 10), comprising: a valve body (valve body 11); a valve member (gate 15) extending through at least a portion of the valve body, the valve member being movable along a valve cavity axis (see at least Fig. 1 notice that the valve assembly is a gate valve which reciprocates within valve chamber 12) between an open position and a closed position; a seat pocket (stepped annular recess 27) formed in the valve body, the seat pocket forming an annular recess in the valve body; and a seat arrangement (seat arrangement 28 and 30) positioned at least partially within the seat pocket, comprising: a lower seat (primary seal seat member 28) extending radially inward from the annular recess toward the valve cavity axis; an upper seat (secondary seal member 30) at least partially overlapping the lower seat, the upper seat extending radially inward toward the valve cavity axis to contact the valve member along a seat face (see at least Fig. 3); an interface seal (seal 44) positioned along an interface between the upper seat and the lower seat, the interface seal receiving a fluid pressure to drive the lower seat radially outward and into the annular recess (notice that fluid pressure between space 52 can energize the seal in a similar manner as applicant’s invention); and a biasing member (spring 40) positioned between the lower seat and the upper seat and out of contact from a working fluid associated with the valve body (during normal sealing conditions, working fluid is prevented from contacting spring 40 due to seals 32, 34, 34, 38, 36, 42 and 56 providing a fluid tight seal, see at least Figs. 2-3. See also at least C3 L60 – C6 L12 for more details of the structure and operation of the device of Parks). Thus, the device of Parks meets all the limitations of claim 1. 
Regarding claim 4 and the limitation of the valve assembly of claim 1, wherein the lower seat comprises: a platform (see the end face 37) formed proximate the annular recess, the platform including a seat pocket recess (see the space where seal 32 resides) for receiving a seat pocket seal (O-ring 32), the seat pocket seal blocking fluid access into the seat pocket; the device of Parks meets this limitation as shown in at least Fig. 2-3.
Regarding claim 5 and the limitation of the valve assembly of claim 1, wherein each of a lower seat profile and an upper seat profile is a stepped profile; the device of Parks meets this limitation as shown in at least Fig. 2-3.
Regarding claim 6 and the limitation of the valve assembly of claim 1, further comprising: a gap (see area/gap in front of end face 36) between the upper seat and the lower seat, the gap arranged proximate the interface seal, wherein a gap size changes in response to the fluid pressure; the device of Parks meets this limitation as shown in at least Fig. 2-3.

Regarding claim 8, as best understood by the Office, Parks (US 5,090,661) teaches in Figs. 1-5 (see at least Fig. 1 and 3) a seat arrangement (seat arrangement 28 and 30) for a valve assembly (gate valve 10), comprising: a lower seat (primary seal seat member 28), the lower seat adapted for a seat pocket (stepped annular recess 27) formed within a valve body (valve body 11), the lower seat having a first lower seat end (see the gate-facing side) and a second lower seat end (see the valve body side), the second lower seat end having a platform (see the end face 37) and a seal recess (see the space where seal 32 resides) for receiving a seat pocket seal (O-ring 32), wherein the lower seat has a lower seat profile extending from the first lower seat end toward the second lower seat end; an upper seat (secondary seal member 30), the upper seat adapted to at least partially overlap the lower seat, the upper seat having a seat face substantially proximate the first lower seat end and a mating upper seat profile (see at least Figs. 2-3); and a biasing member (spring 40) positioned between the lower seat and the upper seat and out of contact from a working fluid (during normal sealing conditions, working fluid is prevented from contacting spring 40 due to seals 32, 34, 34, 38, 36, 42 and 56 providing a fluid tight seal); wherein a gap (see area/gap in front of end face 36) formed between the upper seat and the lower seat is configured to receive a fluid pressure that bears against an interface seal (seal 44, notice that fluid pressure between space 52 can energize the seal in a similar manner as applicant’s invention, see at least Figs. 2-3. See also at least C3 L60 – C6 L12 for more details of the structure and operation of the device of Parks). Thus, the device of Parks meets all the limitations of claim 8.
Regarding claim 11 and the limitation of the seat arrangement of claim 8, wherein the biasing member drives the upper seat radially away from the second lower seat end; the device of Parks meets this limitation as shown in at least Fig. 2-3 with the spring 40 biasing the upper seat 30 away from the valve body 11 and towards the gate member 15 in a similar manner as applicant’s invention.
Regarding claim 13 and the limitation of the seat arrangement of claim 8, wherein in response to the fluid pressure, the lower seat is driven radially into the seat pocket, the seat pocket seal bearing against the valve body and blocking fluid flow into the seat pocket; the device of Parks meets this limitation as shown in at least Fig. 2-3.
Regarding claim 14 and the limitation of the seat arrangement of claim 8, wherein a seat pocket seal diameter is less than an interface seal diameter; the device of Parks meets this limitation as shown in at least Fig. 2-3. 
Regarding claim 16 and the limitation of the seat arrangement of claim 8, wherein the seat face is adapted to bear against a valve member (gate 15) of a valve; the device of Parks meets this limitation as shown in at least Fig. 2-3.

Regarding claim 19, in making and/or using the device of Parks (US 5,090,661), Parks teaches in Figs. 1-5 (see at least Fig. 1 and 3) of a method for installing a seat arrangement (seat arrangement 28 and 30), comprising: providing a two part seat arrangement (28 and 30), the two part seat arrangement including a lower seat (primary seal seat member 28) and an upper seat (secondary seal member 30), each of the lower seat and the upper seat having a respective mating profile (see at least Figs. 2-3); positioning the lower seat at least partially within a seat pocket (stepped annular recess 27) formed in a valve body (valve body 11); positioning the upper seat to at least partially overlap the lower seat (see at least Figs. 2-3); positioning a biasing member (spring 40) between the lower seat and the upper seat such that the biasing member is out of contact from a working fluid (during normal sealing conditions, working fluid is prevented from contacting spring 40 due to seals 32, 34, 34, 38, 36, 42 and 56 providing a fluid tight seal); engaging a valve member (gate 15) with at least the upper seat; and sealing the two part seat arrangement within the valve body (see at least Figs. 2-3 and at least C3 L60 – C6 L12 for more details of the structure and operation of the device of Parks). Thus, the device of Parks meets all the limitations of claim 19. 
Regarding claim 20 and the limitation of the method of claim 19, further comprising: installing an interface seal (seal 44) between the lower seat and the upper seat; and installing a seat pocket seal (O-ring 32) within the seat pocket, the seat pocket seal positioned on a platform (see the end face 37) of the lower seat; the device of Parks meets this limitation as shown in at least Fig. 2-3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 102(a1/12) as anticipated by Parks (US 5,090,661) or, in the alternative, under 35 U.S.C. 103 as obvious over Parks (US 5,090,661) in view of Laverty (US 2020/0393050).
Regarding claim 12 and the limitation of the seat arrangement of claim 8, wherein at least one of the lower seat or the upper seat is formed via an additive manufacturing process; the Office notes that this limitation is a Product-by-Process claim limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113), as such, the device of Parks meets this limitation with the prior art showing upper and lower seats (see at least Figs. 2-3). Additionally or alternatively, Laverty (US 2020/0393050) teaches in at least Fig. 1 and Para [0042] of a valve assembly wherein its components can be manufactured for example by drilling, machining, punching, casting or by additive manufacturing (3-D printing). As it is known in the art, additive manufacturing/3-D printing is a known manufacturing technique that offers advantages over other methods of manufacturing valve components such as flexible design (3D printing allows for the design and print of more complex designs than traditional manufacturing processes) and reducing cost by minimizing waste products (as compared to alternative manufacturing techniques that utilize a large base component that is cut into the desired part shape). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the either one or both of the valve seats of the device of Parks to be manufactured using any known suitable manufacturing technique, such as additive manufacturing in a similar manner as taught by Laverty, since additive manufacturing is a known alternative method of producing valve components that offers advantages such as allowing for more complex designs while minimizing costs and waste products as compared to other suitable manufacturing techniques. Thus, either the device of Parks or the device of the combination of Parks in view of Laverty meets all the limitations of claim 12.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks (US 5,090,661) in view of Cordova (US 8,973,897). 
Regarding claim 15, the device of Parks fails to disclose the limitation of “the seat arrangement of claim 8, wherein a seat pocket seal diameter is greater than an interface seal diameter” (notice that seat pocket seal 32 is at a lower radial elevation than interface seal 44). However, Cordova (US 8,973,897) teaches of a similar composite valve seat wherein the lower seat 70A/B is shaped like an L with the body facing portion of the L comprising an upper and lower pocket seal (35 closest to seat pocket 20). Notice that the upper pocket seal is at an elevation higher than interface seal (35 between seat 10A/B and 70A/B) and as such, the seat pocket seal diameter is greater than the interface seal diameter. Additionally, notice that the pocket seals used by Cordova are uni-directional type seals, these type of seals comprises legs/lips that react to fluid pressure on one side so that the legs/lips expand outward, thus energizing the seal by virtue of fluid pressure, which is an advantage over the conventional O-ring seal.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the lower seat of the device of Parks to a seat facing portion similar to the one as taught by Cordova which includes upper and lower unidirectional pocket seals (wherein the upper pocket seal diameter is greater than the interface seal diameter) in a similar manner as taught by Cordova since such a modification improves the sealing ability of the lower valve seat via the inclusion of two pocket seals (35 closest to seat pocket 20 of Cordova) instead of one and with these seals being of the unidirectional type which are capable being energized by fluid pressure. Thus, the device of the combination of Parks in view of Cordova meets all the limitations of claim 15 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,199,270. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 comprises a device having similar structure and function as the device of claims 1-20 of the application. Notice that at least claims 8 of the patent comprises similar structure as the invention of claims 1-20 of the application with the exception that the device of the patent fails to explicitly disclose the limitation of the “biasing member positioned between the lower seat and the upper seat and out of contact from a working fluid associated with the valve body”. However, Parks (US 5,090,661) and Kemp (US 3,760,833) teaches of examples spring biased valve seats wherein multiple O-ring seals are utilized in the vicinity of the biasing member/spring. By fluidly isolating the spring from the working fluid, damage to the spring can be avoided. As such it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of the claims of the patent to have the biasing member/spring be protected from contacting the fluid via the use of a plurality of seals upstream and downstream of the spring, in a similar manner as taught by Parks or Kemp, to prevent the working fluid from significantly interacting with the spring and avoiding damage to the spring. As such, the device of the patent or the device of the combination either explicitly or implicitly anticipates all the limitations of the present application and/or any missing structure or detail would be obvious over the cited prior art. See for example Parks (US 5,090,661) teaching of a spring biased composite valve seat allowing for a dynamic sealing of the valve due to fluid pressure with similar structure and function as applicant’s invention (see the rejections above for details); Kemp (US 3,760,833) teaching of a spring biased valve seat wherein the use of O-ring seals upstream and downstream of the spring biasing member aids in preventing working fluid from contacting the spring and thus preventing damage to the spring; Dyer (US 5,201,872) and Cordova (US 8,973,897) teaching of another example of a dynamic sealing seats wherein the upper seats are shaped in such a way to prevent the lower seat from contacting the valve member in a similar manner as claimed. 

Allowable Subject Matter
Claims 2-3, 7, 9-10 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and overcoming any outstanding Drawing Objections and Double Patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter:  

As best understood by the Office, the closest prior art are Parks (US 5,090,661), Dyer (US 5,201,872), Dumm (US 3,114,386) and Cordova (US 8,973,897). Each one of the prior art teaches of examples of composite valve seats capable of dynamic sealing due to fluid pressure similar to applicant's general invention (see the rejections above for more details). While having similar function, notice that Parks, Dyer and Cordova fails to show the features of the flow passage (502) extending through the lower seat as claimed. Dumm teaches this feature via the provision of a lateral passage that directs fluid to the interface seal 12 and spring 10. However, notice that while a flow passage is shown this passage also fluidly connects to the spring which is contrary to the claimed invention. Additionally, while at least Dryer teaches of the details of the upper seat “overlaps the lower seat to block the lower seat from contacting the valve member”, “overlaps the lower seat such that at least a portion of the seat face extends radially beyond the first lower seat end” and “only the upper seat bears against a valve member of a valve”, Dryer fails to disclose a biasing member as claimed among other things. Additionally, it would not be obvious to modify the device of Parks, which includes many of the claimed limitation, to have the shape as taught by Dryer since it would drastically change the operation of the device of Parks. As such, the closest prior art fails to disclose or render obvious without impermeable hindsight the particular structure and function of the seat arrangements as claimed in claims 2-3, 7, 9-10 and 17-18  and as shown in at least Figs. 3B, 6A-6C of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753